Citation Nr: 0815511	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to PTSD. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to PTSD. 

4.  Entitlement to service connection for a heart disease, to 
include as secondary to PTSD. 

5.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD. 

6.  Entitlement to service connection for a sleep disorder. 

7.  Entitlement to service connection for a right ear hearing 
loss disability. 

8.  Entitlement to service connection for a left ear hearing 
loss disability. 

9.  Entitlement to service connection for tinnitus. 

10.  Entitlement to service connection for flat feet. 

11.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty with the U. S. Air Force 
from August 1960 to February 1964.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the claims of entitlement to service connection 
for PTSD, sleep disorder, hearing loss, tinnitus, flat feet, 
bilateral ankle disorder, and sexual dysfunction, GERD, heart 
condition and hypertension, secondary to PTSD.  The veteran 
perfected a timely appeal to that decision.  

Pursuant to a January 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 
C.F.R. § 20.900(c) (2007).  

The issues of entitlement to service connection for PTSD, 
service connection for sexual dysfunction secondary to PTSD, 
service connection for GERD , service connection for a heart 
disease, service connection for hypertension, and service 
connection for a left ear hearing loss disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  A sleep disorder was not manifested during active service 
or anytime thereafter.  

2.  The veteran does not have a right ear hearing loss 
disability.  

3.  The veteran does not currently have tinnitus that arose 
during or was otherwise related to active service.  

4.  Bilateral pes planus was identified at entry into 
service.  

5.  Pes planus did not undergo an increase in severity during 
service.  

6.  A bilateral ankle disorder was not manifest in service 
and is not attributable to service.  Arthritis was not 
manifested within the initial post-service year.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.2(f), 3.102, 3.159, 3.303 
(2007).  

2.  Right ear hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.2(f), 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

4.  Flat feet were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.2(f), 3.102, 3.159, 
3.303, 3.306 (2007).  

5.  A bilateral ankle disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.2(f), 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letters dated in November 2004 from the RO to the veteran 
which was issued prior to the RO decision in May 2005.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of herald VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 2006 SOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

VA has obtained service and post-service medical records.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  There is no competent 
evidence of a sleep disorder, hearing loss, tinnitus, flat 
feet and a bilateral ankle disorder in service or of a nexus 
between these disabilities and service.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a sleep 
disorder, right ear hearing loss, tinnitus, flat feet and a 
bilateral ankle disorder, given that she has been given that 
she has been provided all the criteria necessary for 
establishing service connection, and considering that the 
veteran is represented by a highly qualified attorney, we 
find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To that extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from August 1960 to February 1964.  An enlistment 
examination, dated in August 1960, reported findings of 
bilateral pes planus.  Hearing was found to be 15/15 for 
whispered and spoken voice in the left ear and 15/15 for 
whispered voice in the right ear and 13/15 for spoken voice 
in the right ear.  On the occasion of a separation 
examination in February 1964, the ears were reported to be 
normal; on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-10
-5
-10
LEFT
0
-10
-10
5
15

Hearing acuity also revealed pure tone thresholds of 10 and 
35 at the 6000 Hertz level in the right and left ears 
respectively.  

The veteran's claim for service connection for a sleep 
disorder, hearing loss, tinnitus, bilateral flat feet, and a 
bilateral ankle disorder (VA Form 21-4138) was received in 
September 2004.  The veteran indicated that he experienced 
constant nightmares which kept him from sleeping.  The 
veteran also indicated that he developed hearing loss and 
tinnitus as a result of his exposure to loud noises during 
service.  The veteran related that, during service, he 
carried 50 to 100 pounds of materials, thus causing his 
bilateral feet and ankle disorders.  

Submitted in support of the claim were VA progress notes 
dated from June 2003 to November 2004.  The veteran was seen 
at a mental health clinic in September 2003, at which time it 
was noted that he was started on medication in August 2003 
for sleep and mood.  In December 2003, the veteran was seen 
for an evaluation following a left inguinal hernia repair; at 
that time, active problems listed included arthropathy NOS-
ankle, and insomnia NEC.  The veteran was seen at a mental 
hygiene clinic in August 2004 for medication management and 
supportive psychotherapy.  At that time, the veteran 
described mood as "down" with disturbed sleep.  He 
described difficulty staying asleep.  The active problem list 
included arthropathy NOS-ankle and insomnia NEC.  During a 
clinical visit in September 2004, it was noted that the 
veteran continued to experience PTSD symptoms, including 
difficulty staying asleep.  The impression was mood disorder, 
NOS.  

The veteran was seen for a follow up evaluation in April 
2005; it was noted that the veteran was seen by podiatry for 
plantar fasciitis and possible ankle arthritis.  The 
assessment was ankle pain.  The veteran was seen at a 
podiatry clinic in November 2005 with complaints of ankle 
pain and limited motion.  It was noted that his last MRI 
showed severe degeneration and ankylosing of the bilateral 
ankle joints.  The assessment was degenerative joint disease 
of the bilateral ankle.  



III.  Legal Analysis.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  
In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake--- F.3d ----, 2008 WL 1902496 (C.A.Fed. 
2008).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, No. 04-0468 (U.S. Vet. 
App. Jun. 21, 2007).  

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and arthritis and 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  S/C Sleep Disorder.

After careful review of the record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a sleep disorder.  Significantly, the 
veteran's service medical records do not show treatment for 
sleep symptoms, or a diagnosis of a sleep disorder.  The 
veteran's retirement examination report, dated in January 
1964, shows that his neurological system was clinically 
evaluated as normal.  

As for the post-service evidence, it consists of VA progress 
notes dated between 2003 through 2006; these records reflect 
complaints of difficulty sleeping, which was listed as 
insomnia.  

The Board has determined that the claim must be denied.  In 
this case, the veteran was not treated for sleep symptoms 
during service, nor was he diagnosed with a sleep disorder.  
Furthermore, although he voiced numerous complaints during 
service, the service records are silent for abnormal sleep 
patterns.  Any assertion that he has had a sleep disorder 
since service is not credible.  Similarly, any assertion that 
he noted a sleep disorder during service is not credible.  
Far more probative is his January 1964 certified statement 
that he did not have frequent trouble sleeping.  Therefore, a 
chronic condition is not shown during service.  In addition, 
while the post service medical records reflect complaints of 
difficulty sleeping and a listed problem of insomnia, this 
notation does not indicate a chronic sleep disorder; rather, 
the veteran's impaired sleep has been associated with 
nightmares and, therefore, identified as a symptom of PTSD.  
A separate chronic sleep disorder has not been diagnosed.  
See generally 38 C.F.R. § 3.303(b).  In summary, the evidence 
is insufficient to show that the veteran has a chronic sleep 
disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  Finally, even assuming arguendo that a 
current sleep disorder is shown, there is no competent 
evidence that such sleep disorder is related to the veteran's 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

The veteran's claim is supported solely by his attorney's and 
his own written statements.  Such statements are insufficient 
to establish the diagnosis of a chronic sleep disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). I n the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection is denied.  

B.  S/C-Right ear hearing Loss & Tinnitus.

The veteran is seeking service connection for a right ear 
hearing loss disability, which he believes developed as a 
consequence of service.  However, after careful review of the 
record, the Board finds that the preponderance of the 
evidence is against granting service connection for a right 
ear hearing loss disability.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. 
§§ 1110, 1131 (2007).  Thus, in order for a veteran to 
qualify for entitlement to compensation under those statutes, 
the veteran must prove the existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The Board finds that service connection is not warranted for 
a hearing loss disability or tinnitus.  Service medical 
records are negative for reference to hearing loss or 
tinnitus.  While the veteran indicates that he was exposed to 
aircraft noise as a result of being stationed at the Nha 
Trang Air Force base, the January 1964 separation examination 
report shows the ears and drums were normal.  The audiometric 
examination did not reveal any hearing impairment.  His 
hearing was assigned a physical profile of "1."  Equally 
important, there is no competent post-service evidence of a 
hearing loss disability or tinnitus.  In the absence of a 
current disability, service connection for hearing loss and 
tinnitus may not be granted.  

The Board notes that, although a layman is not competent to 
establish the presence of disability within the meaning of 38 
C.F.R. § 3.385, a layman is competent to report a decreased 
ability to hear sound or the ability to hear ringing.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the 
veteran's normal hearing at separation and the lack of any 
current hearing loss disability more probative evidence as to 
the state of the veteran's hearing loss.  The Board finds 
that the veteran's assertion of hearing loss disability and 
tinnitus due to in-service noise exposure is not persuasive.  
Absent a current disability, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In summary, there is no evidence of tinnitus or hearing loss 
in service or within the post service year, and no post- 
service evidence of tinnitus or a hearing loss disability (as 
defined by section 3.385).  In the absence of the claimed 
disability, service connection may not be granted.  See 
Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Accordingly, service connection is 
denied.  

C.  S/C-Flat Feet.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

By "clear and unmistakable evidence" it is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In this case, the veteran's service medical records (SMR) 
include an August 1960 enlistment examination that noted that 
he had "bilateral pes planus."  The Board accordingly finds 
that the veteran had flat feet (pes planus) that existed 
prior to his entry into active service, as pes planus was 
noted at the veteran's entrance into service.  

Having found that flat feet preexisted military service, the 
Board must determine whether the presumption of aggravation 
applies.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (emphasis added).  

In this case, there is no objective evidence of any increase 
in the severity of the veteran's flat feet during service.  
The Board is aware that the veteran was seen for an 
irritation of the right heel.  However, this was attributed 
to ill fitting shoes, rather than pes planus.  Supporting 
this conclusion is the fact that the examination at that time 
was negative.  Significantly, the veteran's service medical 
records show no significant complaint of any foot disorder 
during service; and, on the occasion of his discharge 
examination in January 1964, clinical evaluation of the feet 
was normal.  

Any comparison of his entrance physical examination in August 
1960 to his discharge examination in January 1964 therefore 
provides no objective basis to establish that the flat feet 
(pes planus) was no more severe at the time of his discharge 
than at the time of his induction.  Furthermore, at the time 
of his separation examination, the veteran certified that he 
did not have a history of foot trouble.  The Board therefore 
finds that the veteran's preexisting flat feet were not 
aggravated by his military service.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
competent evidence of a nexus between an in-service disease 
or injury and the current disability.  

The Board has considered the veteran's theory that military 
service caused his pes planus to worsen.  There is nothing in 
the veteran's records to support these lay assertions.  No 
competent evidence has been submitted in this regard to show 
that the veteran has current foot disability that is due to 
any event or incident of his period of active service.  In 
light of the contemporaneous records, including his certified 
denial of a history of foot trouble at separation, his 
assertion of an increase in severity is not credible.  

As the veteran is a layperson not shown to possess the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether his preexisting disability was permanently 
aggravated by his military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Under these 
circumstances, the Board finds that service connection for 
flat feet and tinnitus must be denied.  

As the preponderance of the evidence is against the claim, 
that benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 59, 55 (1990).  

D.  S/C-Bilateral ankle disorder.

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for a bilateral 
ankle disorder is not warranted.  In this regard, the Board 
observes that there is no indication of any disease or injury 
to the ankles in service; at separation, the veteran denied a 
history of lameness.  The Board notes that the first 
indication of a bilateral ankle disorder was in December 
2003, more than 49 years following the veteran's discharge 
from service.  In summary, there is a remarkable lack of 
evidence demonstrating any complaint or abnormal finding 
pertaining to the veteran's ankles during the period from 
service discharge in 1964 until 2003.  Moreover, the record 
does not include any evidence of a relationship between the 
current bilateral ankle disorder, diagnosed as degenerative 
joint disease of the ankles, and the veteran's active 
service, to include his report of irritation on the right 
heel from ill fitting shoes.  

The Board has considered the veteran's argument that this 
claimed disability is related to service.  However, he is 
not, as a layperson, qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board has been 
presented with normal records at service discharge and a 
notable lack of credible evidence of pathology or treatment 
in proximity to service or within many years of separation.  
The Board finds the negative and silent record to be far more 
probative than the veteran's remote, unsupported assertions.  
Rather, the competent evidence clearly establishes that the 
post service diagnosis is not related to service.  Absent 
reliable evidence relating a bilateral ankle disorder to 
service, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim.  His remote 
assertion of an inservice onset is not credible in light of 
his denial of lameness at separation.  Accordingly, service 
connection for a bilateral ankle disorder is denied.  


ORDER

Service connection for a sleep disorder is denied.  

Service connection for a right ear hearing loss disability is 
denied.

Service connection for tinnitus is denied.  

Service connection for flat feet is denied.   

Service connection for a bilateral ankle disorder is denied.  



REMAND

The veteran also seeks service connection for PTSD.  The 
veteran maintains that, although his military occupational 
specialty was that of an Administrative Clerk, he was sent to 
South Vietnam as part of the first 310th TAC group (5th AF) 
DAST 3 APO 40 of Nha Trang South Vietnam in 1963.  The 
veteran indicated that they were transported from Okinawa to 
Vietnam in a C-130 aircraft.  The veteran noted that his 
primary mission was to complete top-secret flight operations 
in support of Special Forces in Nha Trang in South Vietnam.  
As the combat crew enlisted member designated CG of the day, 
it was his responsibility to inspect the flight line.  The 
veteran recalled an incident that occurred two months after 
arriving in Vietnam; he went out on the tarmac and saw the 
bodies of two Special Forces soldiers who were brought into 
Nha Trang to be AirVaced to Japan.  In a statement, dated in 
May 2003, the veteran also recalled working in the Operations 
tent late one night when they began receiving heavy mortar 
and small arms fire.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2007).  

The record shows that the veteran has been diagnosed with 
PTSD based on his statements concerning stressors he 
allegedly experienced while serving in Vietnam.  However, no 
evidence shows that he ever engaged in combat with an enemy 
force. Under these circumstances the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

In May 2005, the RO denied the veteran's claim for service 
connection for PTSD based on a finding that the available 
evidence was insufficient to confirm that the veteran 
actually engaged in combat or was a prisoner of war.  It was 
determined that, while the record shows that the veteran was 
awarded the Armed Forces Expeditionary Medal for service in 
Vietnam, this did not establish where he was in Vietnam, when 
he was there or what his duties were.  Therefore, they were 
unable to confirm his reported stressors.  

Received in February 2006 was a statement from the veteran 
wherein he confirmed that his assignment to the Nha Trang 
base was from June 1963 to December 1963.  The veteran also 
indicated that he was assigned to the 1st Air Commando 
Squadron by orders from the 5th Air Station in Japan.  The 
veteran indicated that he was sent to Kadena AFB from 
Tachikawa AB Japan, and then flown into Nha Trang, Vietnam in 
June 1963.  He explained that, due to combat field 
conditions, no orders were executed which was the standard 
operating procedure (SOP) during that time.  The veteran 
indicated that his squadron was routinely involved in Laos 
and Cambodia support operations for Special Forces Teams.  
The veteran also submitted several pages from a diary he kept 
while in Vietnam.  

Of record is a letter from the Department of the Air Force, 
dated in March 2007, indicating that the Directorate of 
Assignments verified the veteran's TDY to Vietnam from June 
30, 1963 to October 22, 1963, which entitled him to the Armed 
Forces Expeditionary Medal.  

The Board points out that the record includes adequate 
information (type of stressor, unit assignment, and date of 
stressor within a two-month period) for the RO to at least 
attempt to verify his stressors through contact with the 
JSRRC.  As noted above, the Department of the Air Force has 
verified that the veteran was given a temporary duty 
assignment in Vietnam to support the 1st Air Commando 
Squadron for a total of 115 days effective from June 30, 1963 
to October 22, 1963.  This time period is within the typical 
window that JSRRC requires for stressor verification.  Hence, 
the RO should undertake appropriate action to attempt to 
independently verify the occurrence of the veteran's claimed 
stressors through JSRRC (and any other appropriate source).  

The veteran is also seeking entitlement to service connection 
for left ear hearing loss.  In particular, the veteran claims 
that he was exposed to constant loud noise from aircraft 
noise while on active duty in the Air Force.  The veteran 
stated that he was near jet engines often.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.  

The veteran's service records reflect that, at enlistment in 
August 1960, the whisper voice test revealed a hearing acuity 
of 15/15 in the left ear.  However, the veteran's separation 
examination, performed in January 1964, included an 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, as followed: 500 1000 2000 3000 4000 6000 LEFT 0 
-10 -10 5 15 35.  Although the audiogram at that time did not 
show hearing loss at the frequencies from 500 to 4,000 hertz, 
a loss at 6,000 hertz in the left ear is shown.  See 38 
C.F.R. § 3.385.  Consequently, the veteran must be afforded 
an examination to determine whether his current left ear 
hearing loss had its onset in service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

The service medical records also reflect that, at the time of 
his enlistment in August 1960, the veteran reported problems 
with indigestion and occasional heartburn.  In March 1962, he 
was seen on sick call for complaints of vague chest pains; a 
chest x-ray revealed a vague infiltration in the dependent 
portion of the right lung.  The veteran was again seen in 
October 1962 for complaints of "upset stomach;" he was 
diagnosed with gastritis.  In March 1963, it was noted that 
the veteran had had recently mid abdominal burning pain which 
is usually relieved by food.  On the occasion of separation 
examination, in January 1964, the veteran reported complaints 
of indigestion caused by nervous tension; he also reported 
shortness of breath and pain in the chest caused by smoking.  
It was also noted that the veteran was treated for gonorrhea 
in 1962, which responded to treatment.  

Post service medical records show that the veteran has been 
receiving treatment for hypertension, peptic ulcer disease, 
and esophageal reflux.  In a recent medical statement, dated 
in December 2006, it was noted that the veteran had coronary 
atherosclerosis, but it had not yet manifested itself in 
coronary narrowings.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In light of the inservice findings and current 
findings of esophageal reflux, hypertension, and a heart 
disease, the veteran should be afforded a VA examination to 
further determine the etiology of his claimed disabilities.  
See McLendon.  

Finally, the Board notes that further development and 
adjudication of the veteran's claim of entitlement to service 
connection for PTSD may provide evidence in support of his 
claims for secondary service connection for sexual 
dysfunction, service connection for GERD, service connection 
for a heart condition, and service connection for 
hypertension.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on those issues.  See Henderson v. West, 12 
Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180 (1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged 
stressors involving attacks on the base 
at Nha Trang, Vietnam during the period 
from June 1963 to October 1963.  If 
JSRRC's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO 
should also follow up on any additional 
action suggested by JSRRC.  

2.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  If no stressor is deemed 
established, a report is not required.  

3.  If any claimed stressor is verified, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  

4.  The veteran must be scheduled for a 
VA audiological examination for 
evaluation of any left ear hearing loss.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  
The puretone threshold scores at 500, 
1000, 2000, 3000, and 4000 Hertz and 
Maryland controlled speech discrimination 
testing results should be indicated.  If 
left ear hearing loss is present, as 
defined by VA criteria at 38 C.F.R. 
§ 3.385, the examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not attributable to the veteran's 
military service.  A rationale for any 
opinion expressed should be provided.   

5.  The veteran should be scheduled for 
VA gastrointestinal and cardiovascular 
examinations.  The claims folder should 
be made available to the examiner for 
review.  The examiner should note the 
gastrointestinal complaints in the 
service medical records.  Any tests or 
studies needed to respond to the 
following questions should be done.  (a) 
The examiner should express an opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran has acid reflux disease, 
also diagnosed a gastroesophageal reflux 
disease (GERD), as the result of disease 
or injury during his active service.  (2) 
The examiner should express an opinion as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran has cardiovascular 
disease as the result of disease or 
injury during his active service.  If so, 
the examiner should provide a diagnosis 
for the service related disability.  The 
complete rationale for all opinions 
should be provided.  

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
readjudicate the claims at issue, 
including application of 38 C.F.R. 
§ 3.310, as amended, 71 Fed. Reg. 52747 
(Sep. 7, 2006), to the claims for 
secondary service connection for sexual 
dysfunction, GERD, a heart disease, and 
hypertension.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


